Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY

 

DISTRICT COUNCIL OF CARPENTERS 20-cev-02582 (JGK)
PENSION FUND, WELFARE FUND, ANNUITY

FUND, AND APPRENTICESHIP, JOURNEYMAN MEMORANDUM OPINION
RETRAINING, EDUCATIONAL AND INDUSTRY AND ORDER

FUND, TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY FUND,
THE CARPENTER CONTRACTOR ALLIANCE OF
METROPOLITAN NEW YORK, AND THE NEW
YORK CITY DISTRICT COUNCIL OF
CARPENTERS ,

Petitioners,
- against -
GALT INSTALLATIONS, LLC,

Respondent

 

JOHN G. KOELTL, District Judge:

The Trustees of the New York City District Council of
Carpenters Pension Fund, Welfare Fund, Annuity Fund, and
Apprenticeship, Journeyman Retraining, Educational and Industry
Fund; Trustees of the New York City Carpenters Relief and
Charity Fund; the Carpenter Contractor Alliance of Metropolitan
New York (the “Funds”’); and the New York City District Council
of Carpenters (the “Union”) (together with the Funds, the
“Petitioners”), have filed a petition to confirm an arbitration
award (the “Petition”), pursuant to section 301 of the Labor
Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C.

§ 185, The award was rendered pursuant to a collective

 

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 2 of 11

bargaining agreement (the “CBA”’) involving the Union and Gait
Installations, LLC (the “Respondent”). The Respondent has not
opposed the Petition. For the reasons explained below, the
Petitioner’s Petition to confirm their arbitration award is

GRANTED.

The following uncontested facts are taken from the Petition
and its supporting documents.

The Respondent is a business corporation, incorporated
under the laws of the State of New Jersey, that maintains its
principal place of business in New Jersey, and is engaged in the
construction industry in the state of New York. Petition to
Confirm Arbitral Award, ECF Ne. 1 (“Pet.”) 97 8. At ail relevant
times, the Respondent was an “employer” within the meaning of
section 3(5} of the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1002(5), and of section 501 of the
LMRA, 29 U.S.C. § 142. Id. The Petitioners Trustees of the New
York City District Council of Carpenters Pension, Welfare,
Annuity, Apprenticeship, Journeyman Retraining and Educational
and Industry Funds (the “ERISA Funds”) are employer and employee
trustees of multiemployer labor-management trust funds organized
and operated in accordance with ERISA, with their principal
place of business in New York. Pet. @ 4. The Trustees are

fiduciaries of the ERISA Funds within the meaning of section

 

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 3 of 11

3(21) of ERISA, 29 U.S.c. § 1002(21). Pet. 7 4. The Petitioners
Trustees of the New York City District Council of Carpenters
Relief and Charity Fund (the “Charity Fund”) are trustees of a
charitable organization established under section 501i(c) (3) of
the Internal Revenue Code, 26 U.S.C. § 501(c) (3), with its
principal place of business in New York. Pet. 9 5. The
Petitioner Carpenter Contractor Alliance of Metropolitan New
York is a New York not-for-profit corporation. Pet. { 6. The
Union is a labor organization that represents employees in an
industry affecting commerce within the meaning of section 501(1)
of the LMRA, 29 U.S.C. § 142(1), and is the certified bargaining
representative for certain employees of the Respondent. Pet.

q@ 7.

In 2012, the Respondent entered into an Independent
Building Construction Agreement, with the Union. Pet. 7 9, Exs.
A & B. The Respondent executed an Interim Compliance Agreement
that extended the terms of the Independent Building Construction
Agreement to the present. Pet. 7 10, Ex. C, Art. 1. Through
Article V of the Interim Compliance Agreement, the Respondent
consented to be bound to the terms of any successor agreement
negotiated between the Union and relevant employer associations.
Pet. @ 12, Bx. C, Art. V. As a member of the Association of
Wall-Ceiling & Carpentry Industries of New York (the “Wall-

Ceiling Association”), the Respondent agreed as part of the

 

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 4 of 11

Interim Compliance Agreement to be bound by future agreements
between the Wall-Ceiling Association and the Union. Pet. @@ 13-
14, 16, Bx. D, Arts. I, V. The Union and Waii-Ceiling
Association negotiated an agreement covering the period of July
11, 2011 through June 30, 2017 (the “2011-17 Wall-Ceiling
Association Agreement”) that included a provision ensuring its
automatic renewal, absent notice of cancellation or a new
agreement. Pet. @ 17, Ex. D, Art. XX. The Union and Wall-Ceiling
Association negotiated a successor agreement, covering the
period from July 1, 2017 through dune 30, 2024 (the “2017-2024
Wall Ceiling Association Agreement”). Pet. 71 18, Ex. E. Under
both the 2011-17 Wall Ceiling Association Agreement and the
2017-24 Wall Ceiling Association Agreement, the Respondent was
required to make contributions to the Funds for all work within
the relevant trade and geographic jurisdiction of the Union.
Pet. Ex. D, Art. XVI; Pet. @ 19, Ex. E, Art. XVII. Under Article
XVII of the 2017-2024 Wall Ceiling Association Agreement, the
Respondent was required to provide its books and payroll records
for purposes of an audit to ensure the required benefit fund
contributions were made. Pet. @@ 20, Ex. E, Art. XVII. Further,
in relevant part, the successor agreement provides that if “any
dispute or disagreement arise[s] between the parties hereto, or
between the Union and any signatory Employer-member, concerning

any claim arising from payments to the Fund of principal and/or

 

 

|
|

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 5 of 11

interest which is allegedly due, either party may seek
arbitration of the dispute before” one of two specified
arbitrators. Pet. 9 23, Bx. BE, Art. XVII, § 11.1

The underlying dispute arose after the Petitioners’
auditors conducted an audit of the Respondent, covering the
period from July 1, 2015 through September 16, 2018. Pet. @ 26.
The audit revealed that the Respondent had failed to remit
contributions to the Funds, as required under both the 2011-17
Wall-Ceiling Association Agreement and the 2017-2024 Wall
Ceiling Association Agreement, in the amount of $82,111.07. Pet.
q@ 27. The Respondent failed to remediate the findings of the
audit, and the Petitioners initiated arbitration, before one of
the two arbitrators designed by the 2017-2024 Wall Ceiling
Association Agreement, Roger E. Maher. Pet. @7 28-29. The
arbitrator mailed a Notice of Hearing to the Respondent by
regular and certified mail. Pet. 9 29, Bx. G. Despite proof that
the Respondent had sufficient notice of the arbitration, the

Respondent did not appear for the proceedings and the arbitrator

 

'for such a dispute, the arbitrator, if an award were to be rendered for the
benefit of a fund, is empowered to award “such interest, liquidated damages,
and/or costs or as indicated in Section 10 as otherwise may be applicable
under the Agreement and Declaration of Trust governing such Fund(s}.% Pet.

q@ 24, Bx. FE. Art. XVII, § 10{b). Section 10(a), as incorporated for purposes
of arbitration by Section 10(b), provided that employers must pay “{1) the
unpaid contributions; plus (2) interest on the unpaid contributions
determined at the prime rate of Citibank plus 2%; plus (3) an amount equal to
the greater of --(a) the amount of the interest charges on the unpaid
contributions as determined in (b) above, or {b) liquidated damages of 20% of
the amount of the unpaid contributions; plus (4) reasonable attorney's fees
and costs of the action; and (5) such other legal or equitable relief as the
court deems appropriate.” Pet. Ex. E, Art. XVII, § 10(a;.

 

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 6 of 11

determined the Respondent was liable for a total of $123,687.47,
including a delinquency assessment with interest, plus other
associated costs. Pet. Ex. H.

The Respondent has failed to respond to this Court’s Order
dated August 13, 2020. See ECF No. 14. In accordance with that
Order, the Petition in this case is thus unopposed.

Ii.

Section 301 of the LMRA grants federal courts jurisdiction

over petitions brought to confirm labor arbitration awards.

Local 802, Associated Musicians of Greater N.Y. v. Parker

 

Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998). The Supreme
Court has explained that district courts “are not authorized to
reconsider the merits of an award even though the parties may
allege that the award rests on errors of fact or on

misinterpretation of the contract.” United Paperworkers Int’l

 

Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 36 (1987); Nat‘’l

 

Football League Mgmt. Council v. Nat‘’l Football League Players
Ass'n, 820 F.3d 327, 536 {2d Cir. 2016). Instead, “[a]s long as
the arbitrator is even arguably construing or applying the
contract and acting within the scope of his authority, that a
court is convinced he committed serious error does not suffice

to overturn his decision.” Int’l Bhd. of Blec. Workers, Local 97

 

v. Niagara Mohawk Power Corp., 143 F.3d 704, 713 (2d Cir. 1998)

 

(quoting Misco, 484 U.S. at 38); Nat’l Football League Mgmt.

 

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 7 of 11

Council, 820 F.3d at 536. Accordingly, an arbitration award is
to be confirmed if there is even a “barely colorable

justification” for the decision. United States Steel & Carnegie

 

Pension Fund v. Dickinson, 753 F.2d 250, 252 (2d Cir. 1985).

 

Because the Respondent has failed to respond, the Petition
at issue here is unopposed. However, the Second Circuit Court of
Appeals has explained that a default judgment is generally
inappropriate in a proceeding to confirm or vacate an
arbitration award because “[a] motion to confirm or vacate an
[arbitration] award is generally accompanied by a record
[and] the petition and accompanying record should [be] treated
as akin to a motion for summary judgment based on the movant’s

submissions.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109

 

(2d Cir. 2006).

The standard for granting summary judgment is well
established. “The [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. BP. 56(a}; see Celotex Corp. v. Catrett, 477 U.S.

 

317, 322-23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d Cir.

 

2017). The substantive law governing the case will identify
those facts that are material and “[o]nly disputes over facts
that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.”

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 8 of 11

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see

 

 

also N.Y.C. Dist. Council of Carpenters v. Reilly Partitions,

 

Inc., No. 18-cv-1211, 2018 WL 2417849, at *2 (S.D.N.Y. May 29,
2018). |
Tit.
In this case, the arbitrator’s award was not the

arbitrator’s “own brand of industrial justice.” See Misco, 484

 

U.S. at 36 {quoting United Steelworkers v. Enter. Wheel & Car

 

Corp., 363 U.S. 593, 597 (1960)). The arbitrator found that
uncontroverted testimony and evidence established that the
respondent was bound by a 2012 CBA with the Union, that the
Petitioners’ audit was allowed by the CBA, and that the
Respondent was delinquent in making payments required under the
CBA, and was obligated to pay a delinquency assessment and
interest, plus other costs associated with the delinquency and
with the arbitration. Pet. Ex. H at 2-3. The arbitrator
determined that the Respondent is liabie for a total of
$123,687.47, consisting of $82,111.07 of principal plus
interest, liquidated damages, and attorney’s fees and other
costs. Id. Based on the limited review that is appropriate of an
unopposed petition to confirm an arbitration award, there is no
genuine dispute of material fact and the arbitrator’s award

should be confirmed.

 
Case 1:20-cv-02582-JGK Document 16 Filed 10/26/20 Page 9 of 11

The Petitioners also request attorney’s fees in the amount
of $1,479 - for 8.3 hours of services rendered -— and $70 for
service fees in connection with pursuing this petition. See Pet.
Tq 42-43, Ex. I. Article XVII, § 10 of the 2017-24 Ceiling Wall
Association Agreement provides for reasonable attorney’s fees in
the event that the Petitioners initiate, and obtain a favorable
judgment in, court proceedings for delinquent contributions.
Pet. Ex. E, Art. XVII, § 10(a). The Court has examined the
submitted invoice and finds that the number of hours expended is
reasonable and the invoice reflects “sound billing practices.”

Trustees of N.Y.C. Dist. Council of Carpenters Pension Fund,

 

Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman

 

Retraining, Educ. & Indus. Fund et al. v. Metroplex Serv. Grp.,

 

Inc., No. 18-CV-5889, 2018 WL 4141034, at *6 (S.D.N.¥. Aug. 30,

 

2018).

However, 2.1 of the 8.3 hours were billed by a partner,
Nicole Marion, and for these 2.1 hours, the Petitioners have
requested $350 per hour rate for Ms. Marimon’s work (for a total
of $735). The rate is above the range of fees ordinarily awarded
in for similar services in other cases. Indeed, “courts in this
circuit have generally held that $300 is a reasonable rate for

partners engaging the work done here.” Trustees of New York City

 

Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity

 

Fund, Apprenticeship, Journeyman Retraining, Educ. & Indus.

 

 

 

 

 
Case 1:20-cv-02582-JGK Document16 Filed 10/26/20 Page 10 of 11

Fund v. Shorecon-NY, Inec., No. 17-CV-5210, 2020 WL 3962127, at

 

*5 (S.D.N.¥. July 13, 2020) (collecting cases). Accordingly, the
Court will grant attorney’s fees in the amount of $630 for Ms.
Marimon’s work, and thus grant the Petitioners total attorney’s
fees of $1374, plus $70 in costs.

Further, the Petitioners are also entitled to post-judgment
interest on the full amount of the judgment at the rate provided

under 28 U.S.C. § 196l(a). See Lewis v. Whelan, 99 F.3d 542, 545

 

(2d Cir. 1996) (“The award of post-judgment interest is
mandatory on awards in civil cases as of the date judgment is
entered.”) (citing 28 U.S.C. § 1961(a)).

CONCLUSION

For the reasons explained above, the Petition to confirm
the arbitration award is GRANTED and the underlying arbitration
award is ordered confirmed.

The Clerk is directed to enter Judgment confirming the
arbitration award dated December 11, 2019, attached as Exhibit H
to the Complaint, and to enter Judgment in favor of the
Petitioners and against the Respondent, as follows: (1) Awarding
Petitioners $123,687.47 pursuant to the December 11, 2019
arbitration award plus interest from the date of the award
through to the date of Judgment to accrue at the annual rate of

7.5%; (2) Awarding Petitioners $70 in costs arising out of this

10

 
Case 1:20-cv-02582-JGK Document16 Filed 10/26/20 Page 11 of 11

proceeding; and, (3} Awarding Petitioners $1,374 in attorney’s
fees arising out of this proceeding.

The Clerk is directed to enter Judgment accordingly and to
close this case.

SO ORDERED.

c “ 5 a
Dated: New York, New York oN ot CK; Oh goog
October 26, 2020 a, ~ [Ct

Z, John G. Koeltl
United States District Judge

 

11

 

 
